Citation Nr: 0730009	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 








INTRODUCTION

The veteran had active service from September 1985 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Philadelphia, PA that, among other things, denied 
entitlement to the benefit sought.
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence of record reveals that the veteran 
received medical treatment for a blunt trauma injury to the 
right eye in November of 1987 and was diagnosed with a blow 
out fracture.  In April of 1988 the veteran was found 
physically fit for transfer and there is no indication in the 
service records of subsequent residual disability.

Post service medical records do not demonstrate evidence of a 
disability until June of 2003 when the veteran sought medical 
treatment for pain and pressure in his right eye.   At that 
time the veteran provided a history of being struck in the 
right eye with a fist in 1987.  In March of 2004 the veteran 
was examined at the Boston VMAC and the treating physician 
noted that the veteran's eye was very healthy and that the 
veteran's vision was good.  No reference was made to a review 
of the veteran's previous medical records, and no opinion was 
offered as to whether the veteran's current eye complaints 
were service related. 

On May 17, 2005 the veteran was examined by a local physician 
who diagnosed the veteran with exophthalmoses of the right 
eye.  The physician indicated that the exophthalmos was 
"probably" due to a blowout fracture.  The veteran was 
referred by that doctor to an ophthalmic plastic and 
reconstructive surgeon, who examined the veteran in June of 
2005 and diagnosed the veteran with mild exophthalmoses and 
offered the opinion that "[I]t was possible that [the 
veteran] sustained an orbital floor fracture in 1987 and that 
he has seen some atrophy of the orbital tissue since that 
time.  It is also possible that the difference in the right 
eye may be related to active sinus disease."    

Based upon a review of the evidence of record, the Board 
finds that additional development is in order before an 
equitable determination may be made.   There is currently no 
medical opinion of record which establishes a causal 
connection between the veteran's 1987 injury and the 
veteran's current diagnosis of exophthalmoses of the right 
eye.  In accordance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), the VA is obligated to 
provide an examination where the record reflects competent 
evidence that the claimant has a current disability, the 
record indicates that a disability or signs or symptoms of a 
disability might be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A (West 2002).  
The statutory duty to assist a veteran in the development of 
a claim includes providing a VA examination when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of private medical treatment, so that the 
determination made will be a fully informed one.  See Hyder 
v. Derwinski, 1 Vet. App. 211 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

As a result, the Board concludes that the veteran should be 
afforded a VA examination in order to determine whether it is 
more likely than not that the veteran's current symptoms are 
reasonably related to his active service.   See C.F.R. 
§ 3.159(c)(4);  Duenas v. Principi, 18 Vet. App. 512 (2004) 
(holding that a medical examination should be afforded unless 
there is "no reasonable possibility" that an examination 
would aid in substantiating the veteran's claim).  





Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination addressing the etiology of 
the veteran's current eye complaints.   
The examiner should be given the 
opportunity to review the entire claims 
file in conjunction with the 
examinations.  Review of the file 
should be noted in the reports of the 
examinations.  The examiner should 
state whether the veteran has a current 
disability that is related to the in 
service trauma to the eye.  If such a 
diagnosis is made, the examiner should 
render an opinion as to whether it is 
at least as likely as not (at least a 
50 percent probability) that any 
current eye disorder is etiologically 
related to the veteran's active 
service.

2.	Thereafter, VA should review the entire 
claims file and take any additional 
actions deemed necessary to comply with 
the provisions of the VCAA.  When VA is 
satisfied that the records is complete 
and that all requested actions have 
been accomplished to the extent 
possible, the claim should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case.  
The records should then be returned to 
the Board for further appellate review, 
if otherwise in order.  

The purpose of this REMAND is to ensure a complete record 
for appellate review and to assist the veteran with the 
development of evidence in connection with the claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised that 
his failure without good cause to report for any 
examination scheduled could result in a denial of his 
claim.  38 C.F.R. § 3.655 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeal able to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



